 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FRED WILSON,                                      No. 2:16-cv-0219 JAM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   ROBERT FOX, et al.,
15                      Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se with a civil rights action pursuant to

18   42 U.S.C. § 1983. After plaintiff failed to meet his January 2, 2019 deadline for responding to

19   defendants’ motion for summary judgment, the undersigned continued the January 16, 2019

20   hearing on the motion by three weeks. ECF No. 38. On January 7, 2019, the court received

21   plaintiff’s motion for a thirty-day continuance in order to allow him to obtain a declaration in

22   support of his opposition to the motion for summary judgment. ECF No. 39. The certificate of

23   service states that the motion was mailed on January 2, 2019. Id. at 9.

24          Plaintiff’s request will be granted and the hearing will be continued an additional two

25   weeks. However, plaintiff is cautioned that because he is not incarcerated, he is no longer entitled

26   to the benefit of the prison mailbox rule. This means that his documents are no longer considered

27   filed on the day he mails them. They are considered filed on the day they are received by the

28   court, and must be received by the court by any applicable deadlines in order to be timely.
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion for a continuance (ECF No. 39) is granted.
 3          2. The February 6, 2019 hearing on defendants’ motion for summary is continued to
 4   February 20, 2019, at 10:00 a.m.
 5          3. Plaintiff shall file a response to defendants’ motion for summary judgment no later
 6   than February 6, 2019. Failure to file a response will result in a recommendation that this case be
 7   dismissed.
 8   DATED: January 9, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
